     Case 1:20-cv-00198-DAD-JDP Document 13 Filed 07/16/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY PECK JACKSON,                             No. 1:20-cv-00198-NONE-JDP
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS TO DISMISS
13           v.                                         PETITION FOR WRIT OF HABEAS
                                                        CORPUS AS UNTIMELY AND FOR
14    ROBERT NEUSCHMID, et al.                          FAILURE TO STATE A COGNIZABLE
                                                        CLAIM
15                       Respondents.
                                                        (Doc. No. 12)
16

17          Petitioner Gregory Peck Jackson, a state prisoner proceeding without counsel, petitioned

18   for a writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1.) This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. On

20   May 22, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that the pending petition be dismissed both because it is untimely and because it

22   fails to allege a violation of clearly established federal law. (Doc. No. 12.) The findings and

23   recommendations also recommended that a certificate of appealability not be issued. (Id.) The

24   findings and recommendations were served on petitioner and contained notice that objections

25   thereto were due within 14 days of service. (Id.) Petitioner did not file any objections and the

26   time to do so has passed.

27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

28   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
                                                       1
     Case 1:20-cv-00198-DAD-JDP Document 13 Filed 07/16/20 Page 2 of 3

 1   court concludes that the findings and recommendations are supported by the record and proper

 2   analysis.

 3           Having found that petitioner is not entitled to habeas relief, the court now turns to whether

 4   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

 5   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

 6   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

 7   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

 8   court issue or deny a certificate of appealability when entering a final order adverse to a

 9   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

10   Cir. 1997).

11           If, as here, a court dismisses a petition for a writ of habeas corpus, the court may only

12   issue a certificate of appealability when “the applicant has made a substantial showing of the

13   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

14   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

15   that) the petition should have been resolved in a different manner or that the issues presented

16   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

17   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

18           In the present case, the court concludes that petitioner has not made the required

19   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

20   appealability. Reasonable jurists would not find the court’s determination that petitioner is not
21   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

22   petitioner is deserving of encouragement to proceed further with this habeas action. The court

23   therefore declines to issue a certificate of appealability.

24           Accordingly:

25       1. The findings and recommendations issued on May 22, 2020 (Doc. No. 12) are adopted in

26           full;
27       2. The petition for writ of habeas corpus (Doc. No. 1) is dismissed;

28       3. The court declines to issue a certificate of appealability; and
                                                         2
     Case 1:20-cv-00198-DAD-JDP Document 13 Filed 07/16/20 Page 3 of 3

 1     4. The Clerk of Court is directed to assign a district judge to this case for the purposes of

 2        closure and to close this case.

 3   IT IS SO ORDERED.
 4
       Dated:    July 16, 2020
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
